DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to the communication filed on 08/05/2021.  

Response to Arguments

Applicant's arguments with respect to claim(s) 1 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole .

Claim(s) 1-8 and 10-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal et al. (U.S. Pub. 20180020339) in view of Pandit et al. (U.S. Pub. 20160295487). 

Regarding claim 1 Agiwal disclose a method for communication between terminals, comprising steps of: 
determining, by a terminal, at least two carriers selected from pre-configured carriers para. 16, “identifying one or more carriers for transmission of the D2D discovery message comprises of selecting one or more carriers which are pre-configured in the D2D UE or provided by the network wherein a carrier is selected if a suitable cell is found in the carrier” see “FIG. 2, the schematic diagram 200 comprises of two carriers/frequencies. The carrier/frequency for discovery message transmission”; and 
sending, by the terminal, information to another terminal over the at least two carriers para. 28, “transmitting the D2D discovery message on the one or more identified carriers further comprises of searching, by the D2D UE for a D2D synchronization signal (D2DSS) on a carrier for discovery message transmission near a discovery sub frame indicated in the discovery resource configuration and using the   
Agiwal does not specifically discloses wherein the step of determining, by a terminal, at least two carriers selected from pre-configured carriers comprises”: selecting, by the terminal, the at least two carriers from the pre-configured carriers according to the following condition. However Pandit teaches, para. 58, “The active device 504 and/or the handover server 611 may select one or more of the requested carriers based on any suitable factors, including but not limited to those described above with respect to the active device's selection of the alternative carrier from the Select message in FIG. 4”:  capability of the terminal, wherein the capability of the terminal refers to a number of transmitters of the terminal para. 49, “Active device 302 may also include alternative wireless interfaces 308 configured to communicate over other wireless carriers than NFC, such as BLUETOOTH, WI-FI, and/or other suitable wireless carriers. para. 53, The active device may also attempt to connect to multiple alternative carriers simultaneously. Initiating pairing over the selected wireless carrier may include performing authentication, handshaking, and/or other operations specific to that carrier and/or protocols associated with that carrier (e.g., the BLUETOOTH and WI-FI protocols described above”. Each one of the wireless interfaces 308 (receiver/transmitter) are configured to communicate over a distinct wireless carrier to be selected for transmission when multiple alternative carriers are needed to transmit simultaneously. 

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the teachings of Pandit in the system of Amerga so the system can simultaneously communicate (receive/transmit) with multiple transceivers with different architecture using different communication carriers between wireless devices. The motivation for doing so would have been to being able to improve the a cooperative communication between devices to reduce the overload of the increasing traffic demand. 
Regarding claim 2 Agiwal disclose wherein the information comprises resource allocation information and service data para. 69, “the method comprises the D2D UE then determines the discovery resources for discovery message transmission on determined one or more carrier frequencies”, 
wherein the resource allocation information is used for indicating a resource location of the service data on a carrier, and the service data on different carriers is the same or different para. 69, “a serving cell broadcasts the discovery configuration for one or more frequencies in system information (i.e. SIB 19). The D2D UE can receive the system information (e.g. SIB 19) broadcasted in serving cell (i.e. camped cell in RRC idle state and primary serving cell or PCell in RRC connected state) and can use discovery resources from the discovery transmission resource pools in the received system information corresponding to carrier/frequency for discovery message transmission”.  
 claim 3 Agiwal does not specifically discloses wherein the terminal, select the at least two carriers from the pre-configured carriers according to at least one of the following conditions: carrier priority. However Pandit teaches, para. 53, “the active device may select one of the alternative carriers based on a preference indicated in the Select message (e.g., based on the order in which the carriers are listed in the Select message) and/or based on a selection mechanism at the active device”, congestion level of carrier, pre-configured rule, or service requirement. The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the first of the alternatives.
Amerga and Pandit analogous because they pertain to the field of wireless communication networks and, more specifically, to managing multiple carriers.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the teachings of Pandit in the system of Amerga so the system may determine the amount of resources that can be manage according with device hardware capabilities and regarding preestablished communication order list. The motivation for doing so would have been to be able maximize the medium resource utilization of the device.
Regarding claim 4 Agiwal disclose wherein the step of sending, by the terminal, information to another terminal over the at least two carriers respectively comprises: 
determining, by the terminal, one of the at least two carriers as a main carrier para. 8, “One of serving cell is designated as primary serving cell and others (if any) are secondary serving cells. The primary serving cell is the cell, in which the D2D UE either performs the initial connection establishment procedure or initiates the connection re-establishment procedure”, and 
sending, by the terminal, resource allocation information for indicating resource locations 5of service data on all carriers and service data over the main carrier para. 27, “transmitting by the D2D discovery message on the one or more identified carriers further comprises one of transmitting, by the D2D UE, the discovery message transmission on a carrier using the downlink reference timing of the secondary serving cell if the carrier/frequency for discovery transmission is same as that of the secondary serving cell”; and 
sending, by the terminal, service data over each carrier except the main carrier para. 27, “transmitting by the D2D discovery message on the one or more identified carriers further comprises one of transmitting, by the D2D UE, the discovery message transmission on a carrier using the downlink reference timing of the secondary serving cell if the carrier/frequency for discovery transmission is same as that of the secondary serving cell”; or 
sending, by the terminal, the resource allocation information and the service data over each carrier, respectively.  
 claim 5 Agiwal disclose wherein, in a case where the terminal comprises a single transmitter, the terminal sends the information over the at least two carriers in a time division multiplexing mode para. 81, “The D2D UE at step 106 determines whether it should transmit discovery message using timing of one of serving cell(s) or should it transmit discovery message using timing of carrier frequency on which it is transmitting discovery message in case of time-division duplexing (TDD) system”.
Regarding claim 6 the limitations of claim 6 are rejected in the same manner as analyzed above with respect to the method of claim 1.
Regarding claims 7 and 14 the limitations of claims 7 and 14, are rejected in the same manner as analyzed above with respect to claim 2.
Claims 8 and 16 apparatus corresponding to the method of claim 1 and thus is rejected under the same reason set forth in the rejection of claim 1.
Regarding claims 9-12 the limitations of claims 9-12, respectively are rejected in the same manner as analyzed above with respect to claims 2-5, respectively.
Claims 13 and 18 recites an apparatus corresponding to the method of claim 6 and thus is rejected under the same reason set forth in the rejection of claim 6.
Claim 15 recites a system corresponding to the apparatus of claim 8 and thus is rejected under the same reason set forth in the rejection of claim 8.
Claim 17 recites a computer–program product corresponding to the apparatus of claim 1 and thus is rejected under the same reason set forth in the rejection of claim 1.
Claim 19 recites a computer–program product corresponding to the apparatus of claim 6 and thus is rejected under the same reason set forth in the rejection of claim 6.

Conclusion

Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL RIVAS whose telephone number is (571)270–5590. The examiner can normally be reached on Monday – Friday, from 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272–3179. The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.

/RR/
Examiner, Art Unit 2471
 
/CHI H PHAM/           Supervisory Patent Examiner, Art Unit 2471